                                1     RIVERA HEWITT PAUL LLP
                                      JONATHAN B. PAUL, SBN 215884
                                2     WENDY MOTOOKA, SBN 233589
                                      11341 Gold Express Drive, Suite 160
                                3     Gold River, California 95670
                                      Telephone: 916-922-1200 Fax: 916 922-1303
                                4     Email: JPaul@rhplawyers.com
                                             wmotooka@rhplawyers.com
                                5
                                      Attorneys for Defendants COUNTY OF
                                6     SACRAMENTO, BEN LAMERA, ROBIN
                                      RASMUSSEN, LAURA JACOBSON, JESSICA
                                7     BRANDT, LEIGHANN MOFFITT and DIANA
                                      RUIZ
                                8

                                9     Christopher Lull (Pro Per)
                                      8633 Antelope North Rd
                             10       Antelope Ca 95843
                                      916-826-4815
                             11

                             12                                         UNITED STATES DISTRICT COURT
                             13                                     EASTERN DISTRICT OF CALIFORNIA
                             14

                             15       CHRISTOPHER LULL,                              Case No.: 2:20-CV-00165 JAM EFB
                             16                            Plaintiff,
                                                                                     STIPULATION      TO     EXTEND
                             17               vs.                                    DEFENDANT’S TIME TO RESPOND TO
                                                                                     FIRST AMENDED COMPLAINT
                             18       COUNTY OF SACRAMENTO, BEN                      AND ORDER THEREON
                                      LAMERA, ROBIN RASMUSSEN,
                             19       LAURA JACOBSON, JESSICA
                                      BRANDT, LEIGHANN MOFFITT and
                             20       DIANA RUIZ; DOES 1 to 100,

                             21                            Defendants.

                             22

                             23

                             24

                             25               WHEREAS plaintiff CHRISTOPHER LULL filed a complaint in this action on January

                             26       22, 2020, which complaint was received by the Clerk of the Board of Supervisors of defendant

                             27       COUNTY OF SACRAMENTO on January 22, 2020;

                             28               WHEREAS plaintiff did not serve the complaint on any of the named individual
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO EOT FOR COUNTY &
      Gold River, CA 95670
         (916) 922-1200               RASMUSSEN TO RESPOND TO FAC                    1
                                      Case No. 2:20-CV- 00165 JAM EFB PS
                                1     defendants;
                                2             WHEREAS the County timely moved to dismiss the complaint on February 12, 2020;
                                3             WHEREAS plaintiff filed a First Amended Complaint on February 14, 2020, and served it
                                4     that same day on the County and individually named defendant Robin Rasmussen;
                                5             WHEREAS the County’s response to the First Amended Complaint is due on February
                                6     28, 2020 pursuant to Federal Rule of Civil Procedure 15(a)(3), and defendant Rasmussen’s
                                7     response is due on March 6, 2020 pursuant to Federal Rule Civil Procedure 12;
                                8             WHEREAS plaintiff has requested that defense counsel accept service of the summons
                                9     and complaint for the unserved individual defendants, and defense counsel has authority to accept
                             10       service for the following five individuals: Ben Lamera, Laura Jacobson, Jessica Brandt, Leighann
                             11       Moffitt, and Diana Ruiz;
                             12               WHEREAS plaintiff and counsel for defendants have met and conferred and agreed that
                             13       efficiency would be best served by the County and its employees Rasmussen, Lamera, Jacobson,
                             14       Brandt, Moffitt, and Ruiz’s being able to respond to the First Amended Complaint at the same
                             15       time;
                             16               THEREFORE, plaintiff and counsel for defendants hereby stipulate as follows:
                             17               1.       Counsel for defendants shall accept service for Lamera, Jacobson, Brandt, Moffitt,
                             18       and Ruiz;
                             19               2.       The date of service shall be deemed to be the date of the filing of this stipulation;
                             20               3.       Upon the filing of this stipulation, defendants Lamera, Jacobson, Brandt, Moffitt,
                             21       and Ruiz shall have 21 days in which to respond to the First Amended Complaint in any manner
                             22       authorized by the Federal Rules of Civil Procedure;
                             23               4.       Pursuant to Local Rule 144(a), the County and defendant Rasmussen shall have an
                             24       extension of time to 21 days after the filing of this stipulation in which to respond to the First
                             25       Amended Complaint in any manner authorized by the Federal Rules of Civil Procedure.
                             26               IT IS SO STIPULATED.
                             27       //
                             28       //
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO EOT FOR COUNTY &
      Gold River, CA 95670
         (916) 922-1200               RASMUSSEN TO RESPOND TO FAC                         2
                                      Case No. 2:20-CV- 00165 JAM EFB PS
                                1     DATE: February 24, 2020                 RIVERA HEWITT PAUL LLP
                                2
                                                                               /s/ Wendy Motooka
                                3                                             WENDY MOTOOKA
                                4                                             Attorneys   for  Defendants COUNTY   OF
                                                                              SACRAMENTO,        BEN   LAMERA,  ROBIN
                                5                                             RASMUSSEN, LAURA JACOBSON, JESSICA
                                                                              BRANDT, LEIGHANN MOFFITT and DIANA
                                6                                             RUIZ
                                7

                                8

                                9     DATE: February 24, 2020                  /s/ Christopher Lull (as authorized on 2-21-2020)
                             10                                               CHRISTOPHER LULL
                                                                              Plaintiff in Pro Per
                             11

                             12          The stipulation is adopted and so ordered. Further, defendant County of
                             13         Sacramento's motion to dismiss, ECF No. 5, is denied as moot.
                             14
                                       DATED: February 24, 2020.
                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO EOT FOR COUNTY &
      Gold River, CA 95670
         (916) 922-1200               RASMUSSEN TO RESPOND TO FAC                3
                                      Case No. 2:20-CV- 00165 JAM EFB PS
